Citation Nr: 1753139	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  10-35 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability, status post arthroscopy.  

2.  Entitlement to an initial rating in excess of 10 percent for recurrent subluxation or lateral instability of the left knee.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1987 to August 1987 and from October 1993 to July 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and July 2011 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In May 2014, a video conference hearing was held before the undersigned.  These matters were before the Board in October 2014 and June 2016 when, in part, the matters were remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claims for an increased rating for a left knee disability and left knee recurrent subluxation or lateral instability, the Veteran was most recently afforded a VA examination in July 2017.  During these appeals, the United States Court of Appeals for Veterans Claims (Court) made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In a separate decision, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare-up, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In light of these decisions, the Board finds that a new VA examination should be provided regarding the Veteran's claims for increased ratings for a left knee disability and left knee recurrent subluxation or lateral instability.  See Barr v. Nicholson, 21 Vet. App. 21 Vet. App. 303, 312 (2007).  

The Board also notes that the June 2016 remand requested an opinion to determine whether the Veteran's service-connected left knee disability caused or aggravated his left lower extremity numbness.  As indicated above, the Veteran was provided a VA examination and opinion in July 2017.  It was opined that the left knee disability was not caused or aggravated by any left lower extremity numbness.  Unfortunately, this opinion is inadequate as it addressed the incorrect causal relationship, and another opinion should be provided regarding this matter.  

In regards to the Veteran's claim for TDIU, the Board's June 2016 remand requested that the RO send the Veteran a letter advising him of the information and evidence needed to substantiate his claim, and request that he fully complete another VA Form 21-8940 that included all of his employment for the last five years he worked as the Veteran did not apparently include all employers (i.e., he did not list his employer when employed as a nursing assistant in 2013).  There is no evidence that such a letter was sent to the Veteran since the June 2016 Board remand as requested, and therefore the Veteran has been unable to fully complete another VA Form 21-8940.  Such is especially critical in light of the evidence currently of record which indicates the Veteran is currently employed as a fueler at an airport, but it is unclear whether such employment is with concessions due to his service-connected disabilities, or whether such employment is substantially gainful.  See, e.g., July 2017 VA knee and lower leg conditions examination (noting the Veteran's current occupation was as a fueler); see also August 2017 VA primary care report (noting the Veteran was working at an airport).  The Board has no discretion and must remand this issue for compliance with the previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should associate with the claims file updated VA treatment records dated since September 2017.  
2. Provide the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, and request that he provide complete information as to his employment since 2011.  Notify him that he may need to include an addendum if there is inadequate space for all of the employers in the form provided.  
3. Schedule the Veteran for an appropriate VA examination to determine the current nature of his left knee disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

The examiner should identify all left and right knee pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies for both knees.  The joints involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  
Finally, the examiner is asked to determine the nature and etiology of the Veteran's asserted left lower extremity numbness, including providing an opinion whether the Veteran's service-connected left knee disability caused or aggravated the left lower extremity numbness.  
4. If, and only if, the left lower extremity numbness is determined to be caused or aggravated by his service-connected left knee disability, the RO should determine if the Veteran is entitled to a separate rating for this manifestation or whether the issue should be referred to the Director, Compensation Service, for extraschedular consideration.  
5. Then readjudicate the appeal, to include whether entitlement to TDIU is warranted.  If the benefits sought on appeal are not granted in full, the Veteran and his attorney should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

